Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2, 5, and 7 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baughman et al. US 2007/0243124 A1 (Baughman). 

Considering claims 1 – 2, 5 and 10, Baughman teaches processes, apparatuses, compositions and application modes directed to nanofiber spinning without the use of super acids in the spinning liquid. The methods employ either acids or bases for a flocculation solution. The process comprises the steps of: a) dispersing carbon nanotubes or nanofibers in a dispersion liquid that has a proton-donating ability that is below that of 100% sulfuric acid to form a dispersion of nanofibers; b) providing a flocculation liquid, the liquid having a pH selected from the group consisting of acidic pH and basic pH, wherein the acidic pH is less than 3 and the basic pH is greater than 11; c) injecting the dispersion of nanofibers into the gelling or flocculation liquid such that flocculation occurs to yield a primary nanofiber assembly; and d) substantially removing the flocculation liquid (drying) from the primary nanofiber assembly to yield a secondary nanofiber assembly that is substantially free of the flocculation liquid, wherein said secondary nanofiber assembly has a form selected from the group consisting of a fiber, a sheet, a ribbon, a film, and combinations thereof [Abstract and 0095]. Furthermore, at FIG. 8 Baughman discloses shows a simplified design of a single capillary spinning machine (800) with a vertical spinning tube (805); however, the apparatus can have multiple capillaries, e.g., well over a thousand capillaries, and a horizontal or tilted spinning tube. Such apparatus (800) comprise a nanotube dispersion flocculating agent feed (803) and a flocculation solution collector (807) that provide spinning solution flow through the spinning tube (805) at a desired rate. Various means known in the art can be used to control the injection rate of the dispersion into the flocculation solution, as well as the flow rate of the flocculation solution, and the flocculation solution is typically cycled between the flocculation solution collector (807) and the flocculation solution feed (803). The dispersion of carbon nanotubes is introduced into the spinning tube through a needle-like spinneret (813) with an injector (801) producing a gel fiber (814). The gel fiber is then removed from the spinning tube with the aid of rollers (809), washed in an optional wash bath (811), dried, and drawn with drawing rollers (809) and wound on a spool (810). Heating means can be provided to accelerate the drying of the gel fiber. By tuning the relative flow rate of the flocculating agent and the carbon nanotube dispersion, the degree of alignment of the carbon nanotubes in the direction of the flow can be adjusted. Variation of the shape and dimensions of the spinneret outlet can be used to alter the shape of the gel fiber and the substantially liquid-free fiber obtained by drying the gel fiber. A rope can be optionally assembled by collecting the output from multiple spinning orifices in one article. See the abstract, figures 8-9, claims 1-3, 8-9, paragraphs [0096]-[0098].

Considering claim 7, Baughman teaches at [0139 Example 3] that the SWNTs and MWNTs were mixed in a ratio of 25:75 and dispersed in an amount of 0.6 wt % in 15 ml of aqueous 1 wt % lithium dodecyl sulfate (LDS) surfactant with the aid of a horn sonicator (Branson Sonifier 250) at a power level of 50 W applied for 18 minutes. Like in EXAMPLE 1, the prepared dispersion was injected into a flow of 37% hydrochloric acid, thus forming a gel fiber that was washed, drawn, and dried by a procedure essentially identical to the one described in EXAMPLE 1.

Considering claim 8, Baughman teaches at [0031] that in some embodiments, the dispersion liquid comprises water as its majority component by weight.

Considering claim 9, Baughman teaches at [0080] that suitable (exemplary) gel or elastomeric solid electrolytes include, but are not limited to, lithium salt-containing copolymers of polyethylene oxide.

Considering claim 11, Baughman teaches at [0107] that by adjusting the injection rate of the nanotube dispersion into the flocculating solution, the diameter of the spinneret opening, and the velocity of the coagulating liquid, the shear force imposed on the nanotubes can be adjusted. Typically, the inner diameter of the spinneret tube is less than 0.0195'' (21G), and more typically less than 0.0095'' (25G). This diameter and shear flow of the nanotube dispersion into the flocculating (coagulating) solution is operable for aligning the carbon nanotubes in the direction of the flow.

Considering claim 12, Baughman teaches at [0144] the use of polyvinyl alcohol. 

Considering claim 13, Baughman teaches at [0132] that the analyte for a time enabling separation and concentration by absorption on the giant surface area of small diameter nanofibers and nanofiber bundles. This absorbed material can then be released by heating the PFFS fiber electrically, by radiofrequency or microwave absorption, or by the absorption of radiation at ultraviolet, visible, or infrared wavelengths.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. US2007/0243124 A1 (Baughman).

Considering claims 3 – 4, Baughman is relied upon as set forth above in the rejection of claim 1. Further, Baughman does not specifically recognize the use of more than one reaction chambers. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select a particular number of reaction chambers as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. US2007/0243124 A1 (Baughman) in view of Zhang et al. US 6,783,746 B1 (Zhang).

Considering claim 6, Baughman is relied upon a set forth above in the rejection of claim 1. Further, Baughman does not recognize the use of graphene of nanoclay  as additional component of the carbon nanotube dispersion. However, Zhang teaches at [Col. 10, 14 – 40] that nanoclays are effective viscosity improvers for nanocarbon dispersions. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add nanoclay as component of Baughman’s carbon nanotubes when desired to adjust the viscosity. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786